Exhibit 99.1 Highlights of continuing operations for the three months ended June 30, 2014 included: · Gross customer additions of 441,000driven by strong Commercial sales, up 21% compared to the previous record 364,000 in the first quarter of fiscal 2014. The most customers ever signed by the Company in a quarter. · Net customer additions of 127,000 in the first quarter versus net additions of 188,000 for all of fiscal 2014. Customer base up 5% year over year to 4.5 million. · Overall gross margin of $123.4 million, up 16%. · Base EBITDA from continuing operations of $30.2 million, up 46%. Base Funds from continuing operations of $15.6 million, up 50%. · First quarter results are consistent with published annual guidance Base EBITDA range of $163 million to $173 million for fiscal 2015. · National Home Services, Just Energy’s water heater and HVAC rental business, was sold in June for $505 million, subject to certain potential adjustments at closing including working capital balances, with closing expected later this year. The net proceeds of the transaction will be applied to reduce Company debt. Message from the Co-Chief Executive Officers Fellow Shareholders, We are very pleased with our financial and operational results during the first quarter, which represents a strong start to our fiscal year. We exceeded our growth and profitability expectations and have laid a solid base for the remainder of fiscal 2015 and beyond. Our 46% Base EBITDA growth and 50% Base Funds from operations growth provide evidence that our business is still growing and generating solid returns. As we’ve said previously, we remain committed to enhancing our balance sheet by reducing our debt levels and refocusing our portfolio towards our core business. During the quarter we executed against this initiative, announcing the sale of NHS, with the intent to utilize the net proceeds from the sale to reduce its debt. We are focused on growing our business through innovative energy products that provide our customers with enhanced value. We saw considerable momentum with net customer additions of 127,000 which compares to 188,000 customers added during all of fiscal 2014. Record new customers signed and strong net customer additions are a very positive trend reflecting a promising market environment for Just Energy’s products. Natural gas price volatility combined with market expectations for higher electricity prices have focused customers on their energy options for the future. Our product suite directly addresses these concerns and market receptivity is the best we have seen in years. At year end, Just Energy provided guidance which, after the sale of National Home Services and Hudson Energy Solar, projected Base EBITDA in a range of $163 million to $173 million for fiscal 2015. We are very pleased to say that the trends seen in the first quarter shows we are on pace to achieve our guidance for fiscal 2015. For the three months ended June 30 Fiscal 2015 Fiscal 2014 % increase (decrease) (Millions of dollars except where indicated and per share amounts) Sales $ $ 13 % Gross margin 16 % Administrative expenses 11 % Selling & marketing expenses 9 % Finance costs 11 % Profitfrom continuing operations ) ) Profit (loss) from discontinued operations ) Profit ) ) Earningsper share from continuing operations - basic ) ) Earningsper share from continuing operations - diluted ) ) Dividends/distributions 1 % Base EBITDA from continuing operations 46 % Base Funds from continuing operations 50 % Payout ratio on Base Funds from continuing operations % % Embedded gross margin - Total customers (RCE's) 5 % Adding Customers Customer additions in the first quarter were 441,000, the highest total in Just Energy’s history and up 21% from the previous record 364,000 in the first quarter of fiscal 2014. The overall customer base grew to 4.5 million, up 5% from a year earlier. New additions were generated from all sales channels led by 276,000 new commercial customers, up 43% from the 193,000 added in the first quarter of fiscal 2013. Consumer additions totaled 165,000, down slightly from 171,000 added in the prior comparable quarter. Customer Aggregation April 1, Failed to June 30, % increase June 30, % increase 1 Additions Attrition renew (decrease) (decrease) Consumer Energy Gas ) ) (2
